Citation Nr: 0505124	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-03 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for the residuals of a cyst excision from the 
right arm. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension. 

3.  Entitlement to an increased rating for residuals of a 
laceration of the left forearm with sympathetic dystrophy of 
the left hand (left forearm disability), currently rated 30 
percent disabling. 

4.  Entitlement to an increased rating for a low back strain, 
currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from May 1968 to May 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In January 2003, the veteran testified at a hearing before a 
local hearing officer at the RO.

The claims requesting higher ratings for the left forearm 
disability and low back strain must be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part concerning these claims.  The Board will decide, 
however, whether new and material evidence has been received 
to reopen his claims for service connection for the residuals 
of a cyst excision of his right arm and hypertension.




FINDINGS OF FACT

1.  In November 1989, the RO denied the veteran's claim of 
service connection for the residuals of a cyst excision of 
the right arm; he timely appealed that decision to the Board; 
the Board remanded the claim in August 1990; the RO again 
denied service connection in a September 1991 rating 
decision; he was informed of that decision in October 1991; 
the Board again remanded the claim in November 1993; and he 
withdrew this claim later that month.

2.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's September 1991 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has any residuals of a cyst excision of the right arm 
as a result of his service in the military.

3.  In November 1989, the RO denied the veteran's claim of 
service connection for hypertension.  He did not appeal that 
decision, despite being notified of it and apprised of his 
procedural and appellate rights.

4.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's November 1989 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has hypertension as a result of his service in the 
military.




CONCLUSIONS OF LAW

1.  The November 1989 and September 1991 decisions denying 
the claim for service connection for the residuals of a cyst 
excision of the right arm are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  New and material evidence has not been submitted since 
the September 1991 decision to reopen this claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001 & 2004).

3.  The November 1989 decision denying the claim for service 
connection for hypertension is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  New and material evidence has not been submitted since 
the November 1989 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the veteran was sent a letter in January 
2001 explaining the requirements for reopening his claims 
(i.e., the submission of new and material evidence).  
And that was prior to the February 2002 rating decision at 
issue.  But the RO did not send him information regarding the 
VCAA, specifically, until its February 2004 supplemental 
statement of the case (SSOC).  In Pelegrini II, the Court 
clarified that when, as here, the veteran receives VCAA 
notice after the adjudicatory decision in question, VA must 
ensure he receives or since has received content-complying 
VCAA notice such that he is not prejudiced.  Id. at 120.  
Thus, since the veteran already has received the requisite 
VCAA notice in February 2004, any defect with respect to the 
timing of it was mere harmless error.  That is to say, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
[him] regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims - 
and, as already mentioned, he was notified of the requirement 
of submitting new and material evidence to reopen these 
claims prior to the February 2002 rating decision denying his 
petitions.  So the January 2001 letter and February 2004 
SSOC, especially when considered collectively, specifically 
informed him of what he should do in support of his claims, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This is tantamount to informing him 
to submit everything he had with regards to his petitions to 
reopen his claims.  In other words, there is no evidence 
missing from the record that must be part of it for him to 
prevail on the claims, leading to the conclusion that the 
timing of the notice was harmless.  VAOPGCPREC 7-2004.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

The veteran has not been provided with a VA examination to 
determine whether he currently suffers from the residuals of 
a cyst of the right arm and/or hypertension, and, if so, 
whether these conditions are related to his military service.  
But this is because 38 C.F.R. § 3.159(c)(4)(iii) provides 
that 38 C.F.R. § 3.159(c)(4) "applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured."  Here, since there is no reopening 
of these particular claims, the veteran is not entitled to 
such an examination. 

Governing Laws, Regulations and Legal Analysis

The veteran's service medical records (SMRs) are negative for 
a cyst of the right arm, or for any diagnosis of 
hypertension.  The service medical records do reveal that he 
was hospitalized in January 1969 for a two-week history of an 
enlargement of a tenderness in the right axilla.  A golf-ball 
sized mass in the right axilla was found.  He improved 
rapidly and the abscess point closed by secondary 
indentation.  In April 1975, he complained of masses under 
both arms.  Examination found no enlargement of lymph nodes 
or any indications of cysts.  

In May 1989, the veteran, in part, requested service 
connection for a cyst on his arm with lymph node removal - 
which he said occurred in 1968.  He also filed a claim for 
hypertension - which he said was diagnosed in 1988.  

A VA examination was conducted in July 1989.  The veteran 
stated that a cyst and lymph nodes were removed from his 
right arm in service.  The examiner stated that he could not 
determine the location of these procedures as no scarring was 
found.  The diagnosis was status post cyst removal of the 
right arm, completely within normal limits.  The veteran's 
blood pressure readings were 120/80, sitting, and 110/75, 
recumbent.  

A November 1989 RO rating decision considered the evidence 
discussed above and denied service connection for the 
residuals of a cyst excision of the right arm because the 
service medical records did not show such a procedure.  That 
decision also denied service connection for hypertension 
because the condition was not shown by the evidence of record 
(i.e., there was no indication the veteran had it, either 
then currently or while in the military).  The RO notified 
the veteran of that decision and apprised him of his 
appellate rights in a letter sent later that month.  He did 
not timely appeal the hypertension claim.  He only appealed 
the claim for the cyst on his right arm.  The Board remanded 
this claim to the RO in August 1990 for further development 
and consideration.

An August 1991 VA dermatological examination noted that the 
veteran had a 
well-healed scar of the right proximal forearm near the 
elbow.  

In a September 1991 decision, the RO granted service 
connection for the postoperative residuals of an abscess of 
the right elbow with one-centimeter scar, and assigned a 
noncompensable (i.e., 0-percent) rating.  That decision also 
denied service connection for a cyst on the right arm.  The 
veteran was notified of that decision in an October 1991 
SSOC.  In November 1993, the Board again remanded this claim 
for further development.  In part, the Board inquired whether 
the veteran was claiming that he had any additional residuals 
of a right arm condition other than the just service-
connected scar of the right elbow.  In a November 1993 
statement, the veteran withdrew his claim of service 
connection for a cyst of the right arm.  

The veteran attempted to reopen his claims in December 2000.  
He submitted records from a naval hospital dated in November 
2001 indicating his blood pressure was 148/80 when he sought 
treatment for chronic left arm pain.  He also submitted three 
electrocardiogram (EKG) reports.  As well, he submitted a 
copy of an award of workers' compensation benefits due to a 
work-related injury in December 2000.  A five percent 
permanent partial loss of use of his right arm was found.  

Since the veteran did not timely appeal the RO's decisions, 
they became final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103.  Furthermore, because he did not 
appeal those decisions, this, in turn, means there must be 
new and material evidence during the years since to reopen 
his claims and warrant further consideration of them on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's last final decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claims and, if so, may proceed directly to 
adjudicate them on the full merits assuming the VCAA notice 
and duty to assist requirements have been satisfied.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Fossie v. West, 12 Vet. App. 1 (1998).

Although the regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence recently was amended, 
this amendment applies only to petitions to reopen finally 
decided claims that were received on or after August 29, 
2001.  The veteran's request to reopen his claims was 
received in December 2000, prior to this cutoff date.  
Therefore, the amended regulation does not apply to his 
current appeal, rather, the former definition does.

According to the former definition, new and material evidence 
meant evidence not previously submitted to decisionmakers 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).

The general rule for service connection is that it may be 
established for disability resulting from a personal injury 
sustained or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Hypertension may be presumed to have been 
incurred in service if present to a compensable degree within 
the first post-service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The veteran and his representative contend that he currently 
suffers from the residuals of a cyst removal of the right arm 
and hypertension, conditions they claim were initially 
manifested in service.  But the additional evidence received 
since the RO's September 1991 decision (regarding the 
residuals of a cyst of the right arm) and the RO's November 
1989 decision (regarding hypertension) does not contain any 
indication that he currently has any residuals of a cyst of 
the right arm and hypertension - much less that, even 
assuming he does, it is causally or etiologically related to 
his service in the military.  So even if new, these 
additional records are not material.  See, e.g., Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  And the records that are 
irrelevant to these conditions obviously also are not 
material, even if new.

The various statements from the veteran and his 
representative are not new because they merely reiterate 
allegations previously made - that he has these conditions 
due to his military service.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  But the RO already considered these very 
same allegations prior to denying these claims in September 
1991 (regarding the residuals of a cyst excision of the right 
arm) and November 1989 (regarding hypertension).  And even 
if, per chance, their allegations were new (which, again, 
they are not), they still would not be material because, as 
laymen, they do not have the necessary medical training or 
expertise to give a competent opinion on medical causation.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Pollard v. Brown, 6 Vet. App. 11, 12 (1993).



The Board also notes that the veteran has been granted 
service connection for the postoperative residuals of an 
abscess of the right elbow with one centimeter scar, and 
assigned a noncompensable rating.  The Board is unclear 
whether he has been referring to this condition when 
requesting service connection for a cyst removal of the right 
arm.  In any event, if this service-connected disability ever 
increases in severity, he can then file a claim for a higher 
rating for it.  But this is not currently a claim before the 
Board.  38 C.F.R. § 20.200 (2004).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petitions to reopen the claims for service connection for 
the residuals of a cyst removal of the right arm and 
hypertension are denied.  


REMAND

As to the claim for an increased rating for the left forearm 
disability, the Board notes that the VCAA requires that VA 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).

In this regard, while the record on appeal shows the veteran 
was afforded a 
fee-basis examination in December 2001, the examiner failed 
to provide medical opinion evidence sufficient for the Board 
to determine the current severity of the left forearm 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8512 
(2004).  Specifically, the examiner noted the veteran had 
paresthesias of the fingertips and some weakness.  And the 
report of an April 2002 fee-basis examination reveals that he 
had markedly impaired grip strength in his left hand, 
numbness in his left arm, and significant impairment in his 
left hand.  So a medical opinion is needed concerning whether 
his symptomatology, based on the degree of nerve paralysis, 
equates to "mild incomplete," "moderate incomplete," "severe 
incomplete," or "severe" paralysis of any nerve pertaining to 
the forearm.  Id.  Therefore, on remand, he should be 
provided another examination to make this determination.

And as for the claim pertaining to the low back disorder, the 
rating criteria in effect for evaluating spinal disabilities 
("the old criteria") initially were revised effective 
September 23, 2002, ("the interim criteria").  They even more 
recently were revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2004) ("the new criteria").  The new criteria, for example, 
require reporting the veteran's lumbar motion in all 
6 directions and commenting on the presence or absence of 
incapacitating episodes.

Bare in mind, however, that the interim and new criteria - 
even if more favorable to the veteran's claim for a higher 
rating for his low back disability, only can be applied as of 
their respective effective dates.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), overruling Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Also see 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

The examinations of record do not contain sufficient 
information to determine the severity of the veteran's low 
back disability according to either the old or revised 
standards.  The April 2002 fee-basis examination noted that 
the range of motion in his lumbar spine was limited with pain 
at the end of the range in flexion, extension, and right and 
left lateral flexion.  So more analysis is needed insofar as 
the degree of actual functional impairment attributable to 
the low back under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any 
identified functional loss should be, if feasible, expressed 
in terms of additional range of motion loss.  This can be due 
to, say, painful motion, premature fatigability, 
incoordination, or the like.



Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide the complete 
names, addresses, and dates of any 
additional sources of treatment (VA, 
private or other) that he has received 
since service pertaining to his left 
forearm, left hand or low back.  This is 
not meant to include treatment records 
already on file.  And after obtaining any 
necessary authorization, the RO should 
contact the sources identified and obtain 
copies of the records in their possession 
in accordance with 38 C.F.R. § 3.159.

2.  Following the receipt of any 
additional records, schedule the veteran 
for an appropriate examination to 
determine the current severity of his 
left forearm disability.  The claims 
folder is to be made available to the 
examiner for review in conjunction with 
the examination.  Based on a review of 
the claims folder and the results of the 
examination, the examiner should specify 
whether the veteran's symptomatology, 
based on the degree of nerve paralysis, 
equates to "mild incomplete," "moderate 
incomplete," "severe incomplete," or 
"severe" paralysis.

3.  Also schedule the veteran for another 
VA examination to determine the current 
severity of his low back strain, 
particularly according to the revised 
rating standards.  

Aside from addressing the range of motion 
of the lumbar spine (in all six 
directions of motion), the examiner is 
requested to specifically address the 
extent, if any, of functional loss of use 
of the lumbar spine due to pain/painful 
motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  And if possible, these 
findings should be portrayed in terms of 
degrees of additional loss of motion.

The examining physician also should 
report the number of incapacitating 
episodes the veteran has experienced, and 
their duration, in the past 12 months.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) that 
requires bed rest prescribed by a 
physician and treatment by a physician).

As well, the examining physician should 
arrange for any tests or studies deemed 
appropriate to determine the presence of 
any sciatic neuropathy associated with 
any intervertebral disc condition, if 
such a condition is found.  The examiner 
must comment on the degree of attacks 
(moderate or severe), if they are 
recurrent, and if there is intermittent 
relief.  If the veteran does not have 
attacks, then this finding should be 
stated in the report.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
any intervertebral disc condition found 
should be characterized in terms of 
either mild, moderate, severe, or 
pronounced.

To facilitate making these 
determinations, the claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for a review of the veteran's 
pertinent medical history.  

4.  Then readjudicate the claims for 
higher ratings for the left forearm 
disability and low back strain in light 
of the additional evidence obtained.  The 
readjudication should consider the 
severity of the low back condition under 
both the old and new criteria for spinal 
disabilities.  If any claim continues to 
be denied, send the veteran and his 
representative an SSOC and give them time 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of these claims.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


